                                              Case 4:20-cv-03120-YGR Document 8 Filed 10/30/20 Page 1 of 7




                                   1                                       UNITED STATES DISTRICT COURT

                                   2                                      NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         ALEJANDRO JAVIER LOPEZ,
                                   4                                                          Case No. 20-cv-03120-YGR (PR)
                                                             Plaintiff,
                                   5                                                          ORDER OF DISMISSAL WITH LEAVE
                                                     v.                                       TO AMEND
                                   6
                                         LAKE COUNTY JAIL, et al.,
                                   7
                                                             Defendants.
                                   8

                                   9     I.     INTRODUCTION
                                  10            Plaintiff, who is currently incarcerated at Lake County Jail (“LCJ”), has filed a pro se civil

                                  11   rights action pursuant to 42 U.S.C. § 1983 stemming from alleged constitutional violations that

                                  12   occurred at LCJ. His motion for leave to proceed in forma pauperis will be granted in a separate
Northern District of California
 United States District Court




                                  13   written Order.

                                  14            Venue is proper because the events giving rise to the claims are alleged to have occurred at

                                  15   LCJ, which is located in this judicial district. See 28 U.S.C. § 1391(b).

                                  16            In his complaint, Plaintiff states two claims: (1) sexual harassment stemming from an

                                  17   incident in 2012; and (2) deliberate indifference to Plaintiff’s serious medical needs. Plaintiff

                                  18   names the following Defendants: Lake County Jail; Lake County Sheriff’s Office; County of

                                  19   Lake; Lieutenants Jason Findley and R. Ward; Captain Norm Taylor; and Physician Assistant

                                  20   Phill Wilcox from Well Path Medical Group. Under relief, Plaintiff states that he wishes for

                                  21   Defendants “to be punished as we are punished when we break the law,” and thus it seems that he

                                  22   seeks prosecution of the named Defendants.

                                  23            For the reasons stated below, the complaint is DISMISSED with leave to amend.

                                  24    II.     DISCUSSION
                                  25            A.        Standard of Review
                                  26            A federal court must conduct a preliminary screening in any case in which a prisoner seeks

                                  27   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.

                                  28   § 1915A(a). In its review, the court must identify any cognizable claims and dismiss any claims
                                           Case 4:20-cv-03120-YGR Document 8 Filed 10/30/20 Page 2 of 7




                                   1   that are frivolous, malicious, fail to state a claim upon which relief may be granted or seek

                                   2   monetary relief from a defendant who is immune from such relief. Id. § 1915A(b)(1), (2). Pro se

                                   3   pleadings must be liberally construed. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th

                                   4   Cir. 1988).

                                   5          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential elements:

                                   6   (1) that a right secured by the Constitution or laws of the United States was violated, and (2) that

                                   7   the alleged violation was committed by a person acting under the color of state law. West v.

                                   8   Atkins, 487 U.S. 42, 48 (1988).

                                   9          B.     Legal Claims
                                  10                 1. Sexual Harassment
                                  11          A prisoner may state an Eighth Amendment claim under section 1983 for sexual

                                  12   harassment if the alleged sexual harassment was sufficiently harmful, i.e., a departure from “the
Northern District of California
 United States District Court




                                  13   evolving standards of decency that mark the progress of a maturing society,” and the defendant

                                  14   acted with intent to harm the prisoner. Thomas v. District of Columbia, 887 F. Supp. 1, 3-4

                                  15   (D.D.C. 1995) (citing Hudson v. McMillian, 503 U.S. 1, 6, 8 (1992)) (internal quotations and

                                  16   citation omitted). Sexual assault, coercion and harassment certainly may violate contemporary

                                  17   standards of decency and cause physical and psychological harm. See Jordan v. Gardner, 986

                                  18   F.2d 1521, 1525-31 (9th Cir. 1993) (en banc). However, not every malevolent touch by a prison

                                  19   guard or official gives rise to an Eighth Amendment violation -- the Eighth Amendment’s
                                       prohibition against cruel and unusual punishment necessarily excludes from constitutional
                                  20
                                       recognition de minimis uses of force. See Hudson, 503 U.S. at 9-10; Berryhill v. Schriro, 137 F.3d
                                  21
                                       1073, 1076 (8th Cir. 1998) (no Eighth Amendment violation where employees briefly touched
                                  22
                                       inmate’s buttocks with apparent intent to embarrass him). A prisoner therefore must establish that
                                  23
                                       the alleged sexual harassment was egregious, pervasive and/or widespread in order to state a claim
                                  24
                                       under the Eighth Amendment. See, e.g., Jordan, 986 F.2d at 1525-31 (prison policy requiring
                                  25
                                       male guards to conduct body searches on female prisoners); Watson v. Jones, 980 F.2d 1165,
                                  26
                                       1165-66 (8th Cir. 1992) (correctional officer sexually harassed two inmates on almost daily basis
                                  27
                                       for two months by conducting deliberate examination of genitalia and anus).
                                  28
                                                                                         2
                                           Case 4:20-cv-03120-YGR Document 8 Filed 10/30/20 Page 3 of 7




                                   1            Plaintiff claims that in 2012, “a county employee by the name of Peggy Perry Engstrom1

                                   2   sexually assaulted [Plaintiff] while [he] was working in the kitchen.” Dkt. 1 at 3. Plaintiff states

                                   3   that the incident was reported to Ms. Engstrom’s superior, Defendant Findley, who then sent Ms.

                                   4   Engstrom home on administrative leave, pending the investigation. Id. Plaintiff also claims that,

                                   5   according to Defendant Taylor, the evidence from such investigation was destroyed. Id. While

                                   6   Plaintiff lists Defendants Findley, Taylor and Ward as named Defendants, Plaintiff does not

                                   7   specifically link these Defendants to the aforementioned sexual harassment claim other than their

                                   8   involvement in the investigation into the incident and in sending Ms. Engstrom on administrative

                                   9   leave.

                                  10                    2. Deliberate Indifference to Plaintiff’s Medical Needs

                                  11            Deliberate indifference to serious medical needs violates the Eighth Amendment’s

                                  12   proscription against cruel and unusual punishment. See Estelle v. Gamble, 429 U.S. 97, 104
Northern District of California
 United States District Court




                                  13   (1976); McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir. 1992), overruled on other grounds,

                                  14   WMX Technologies, Inc. v. Miller, 104 F.3d 1133, 1136 (9th Cir. 1997) (en banc); Jones v.

                                  15   Johnson, 781 F.2d 769, 771 (9th Cir. 1986). A determination of “deliberate indifference” involves

                                  16   an examination of two elements: the seriousness of the prisoner’s medical need and the nature of

                                  17   the defendant’s response to that need. See McGuckin, 974 F.2d at 1059.

                                  18            Here, Plaintiff seems to claim that at the present time, jail medical staff has delayed the

                                  19   process of administering care for Plaintiff’s glaucoma by failing to allow him to be examined by

                                  20   an optometrist and denying him prescription glasses. Dkt. 1 at 3. According to Plaintiff, at the

                                  21   time he filed his complaint, eight months had passed since he requested prescription glasses, to no

                                  22   avail. While Plaintiff lists Defendant Wilcox (who is a physician assistant) as a named Defendant,

                                  23   Plaintiff does not link this Defendant to the aforementioned deliberate indifference claim.

                                  24                    3. Pleading Requirements

                                  25            Federal Rule of Civil Procedure 20(a) provides that all persons may be joined in one action

                                  26   as defendants if “any right to relief is asserted against them jointly, severally, or in the alternative

                                  27

                                  28            1
                                                    Ms. Engstrom is not a named Defendant in this action. See Dkt. 1 at 2.
                                                                                        3
                                           Case 4:20-cv-03120-YGR Document 8 Filed 10/30/20 Page 4 of 7




                                   1   with respect to or arising out of the same transaction, occurrence, or series of transactions or

                                   2   occurrences” and if “any question of law or fact common to all defendants will arise in the action.”

                                   3   Fed. R. Civ. Pro. 20(a).

                                   4           Additionally, Rule 8(e) requires that each averment of a pleading be “simple, concise, and

                                   5   direct.” See McHenry v. Renne, 84 F.3d 1172, 1179 (9th Cir. 1996) (affirming dismissal of

                                   6   complaint that was “argumentative, prolix, replete with redundancy, and largely irrelevant”).

                                   7   While the federal rules require brevity in pleading, a complaint nevertheless must be sufficient to

                                   8   give the defendants “fair notice” of the claim and the “grounds upon which it rests.” Erickson v.

                                   9   Pardus, 127 S. Ct. 2197, 2200 (2007) (quotation and citation omitted). A complaint that fails to

                                  10   state the specific acts of the defendant that violated the plaintiff’s rights fails to meet the notice

                                  11   requirements of Rule 8(a). See Hutchinson v. United States, 677 F.2d 1322, 1328 n.5 (9th Cir.

                                  12   1982). However, under section 1983, liability may be imposed on an individual defendant only if
Northern District of California
 United States District Court




                                  13   the plaintiff can show that the defendant proximately caused the deprivation of a federally

                                  14   protected right. See Leer v. Murphy, 844 F.2d 628, 634 (9th Cir. 1988). A supervisor may be

                                  15   liable under section 1983 only upon a showing of (1) personal involvement in the constitutional

                                  16   deprivation or (2) a sufficient causal connection between the supervisor’s wrongful conduct and

                                  17   the constitutional violation. Redman v. County of San Diego, 942 F.2d 1435, 1446 (9th Cir. 1991)

                                  18   (en banc). Under no circumstances is there respondeat superior liability under section 1983.

                                  19   Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989).

                                  20           In this action, Plaintiff raises a claim stemming from and alleged sexual assault incident in

                                  21   2012 as well as a deliberate indifference claim stemming from the jail medical staff’s failure to

                                  22   treatment for his glaucoma or to provide him with prescription glasses. However, the two claims

                                  23   are unrelated and thus do not meet the joinder requirements above. Plaintiff also fails to identify

                                  24   which of the named Defendants are to be held liable for each claim. Plaintiff’s claims cannot

                                  25   proceed as pleaded because he has not directly linked the named Defendants to his allegations.

                                  26   Further, a few of the named defendants seem to be supervisory officials, against whom liability is

                                  27   alleged solely in their respondent superior capacity, which is improper. Id. In addition, Plaintiff

                                  28   has not alleged grounds for municipal liability against Defendants Lake County Jail, Lake County
                                                                                           4
                                           Case 4:20-cv-03120-YGR Document 8 Filed 10/30/20 Page 5 of 7




                                   1   Sheriff’s Office, of the County of Lake based on any theory other than that of respondeat superior.

                                   2   This is not a sufficient ground for municipal liability. See Monell v. Dep’t of Social Servs., 436

                                   3   U.S. 658, 691 (1978) (local governments cannot be liable under section 1983 under respondeat

                                   4   superior theory). Finally, Plaintiff must more clearly state his relief requested, i.e., whether he

                                   5   seeks monetary/injunctive relief or prosecution of the named Defendants.

                                   6          Accordingly, the Court DISMISSES the complaint with leave to amend. In his Amended

                                   7   Complaint, Plaintiff may only allege claims that: (a) arise out of the same transaction, occurrence,

                                   8   or series of transactions or occurrences, and (b) present questions of law or fact common to all the

                                   9   defendants named therein. Plaintiff must choose what claims he wants to pursue that meet the

                                  10   joinder requirements; if he asserts improperly joined claims in his new actions, they will be

                                  11   dismissed.

                                  12          Plaintiff’s allegations are also DISMISSED with leave to amend to set forth specific facts
Northern District of California
 United States District Court




                                  13   showing how each named Defendant was violated his constitutional rights, if he can truthfully do

                                  14   so. In his amended complaint, Plaintiff must allege specific facts showing what each defendant

                                  15   did or failed to do that amounted to a constitutional violation. Plaintiff must also specify: (1) the

                                  16   location of the incident, and (2) any injuries or other damages he suffered as a result of the

                                  17   incident. Sweeping conclusory allegations will not suffice; Plaintiff must instead “set forth

                                  18   specific facts as to each individual defendant’s” deprivation of protected rights. Leer, 844 F.2d at

                                  19   634. Finally, Plaintiff is advised that a supervisor is not liable merely because the supervisor is

                                  20   responsible, in general terms, for the actions of another. Taylor, 880 F.2d at 1045.

                                  21                                             CONCLUSION

                                  22          For the foregoing reasons, the Court orders as follows:

                                  23          1. Plaintiff’s complaint is DISMISSED with leave to amend in order to give him the

                                  24   opportunity to file a simple, concise, and direct Amended Complaint against Defendants which:

                                  25                  a. States clearly and simply each claim he seeks to bring in federal court as

                                  26   required under Rule 8, and he should:

                                  27                           i. Set forth each claim in a separate numbered paragraph;

                                  28                          ii. Identify each defendant and the specific action or actions each
                                                                                          5
                                           Case 4:20-cv-03120-YGR Document 8 Filed 10/30/20 Page 6 of 7




                                   1   defendant took, or failed to take, that allegedly caused the deprivation of Plaintiff’s

                                   2   constitutional rights; and

                                   3                         iii. Identify the injury resulting from each claim;

                                   4                  b. Explains how he has exhausted his administrative remedies as to each claim as

                                   5   against each defendant before he filed this action;

                                   6                  c. Only alleges those claims that are properly joined under Rule 20(a) (concerning

                                   7   joinder of claims and defendants) or, stated differently, the Amended Complaint may only allege

                                   8   claims that:

                                   9                           i. Arise out of the same transaction, occurrence, or series of transactions

                                  10   or occurrences; and

                                  11                          ii. Present questions of law or fact common to all defendants;

                                  12                  d. Does not make conclusory allegations linking each defendant by listing them as
Northern District of California
 United States District Court




                                  13   having “direct involvement” to his claims without specifying how each defendant was linked

                                  14   through their actions; and

                                  15                  e. Does not name any defendant who did not act but is linked solely in his or her

                                  16   respondent superior capacity or against whom Plaintiff cannot allege facts that would establish

                                  17   either supervisorial or municipal liability.

                                  18          2. Within twenty-eight (28) days from the date of this Order, Plaintiff shall file his

                                  19   Amended Complaint as set forth above. Plaintiff must use the attached civil rights form, write the

                                  20   case number for this action—Case No. 20-cv-03120-YGR (PR)—on the form, clearly label the

                                  21   complaint “Amended Complaint,” and complete all sections of the form. Because the Amended

                                  22   Complaint completely replaces the original complaint, Plaintiff must include in it all the claims he

                                  23   wishes to present. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir.), cert. denied, 506 U.S.

                                  24   915 (1992). He may not incorporate material from the original complaint by reference. If Plaintiff

                                  25   wishes to attach any additional pages to the civil rights form, he shall maintain the same format as

                                  26   the form, i.e., answer only the questions asked in the “Exhaustion of Administrative Remedies”

                                  27   section without including a narrative explanation of each grievance filed.

                                  28          Plaintiff’s failure to file his Amended Complaint by the twenty-eight-day deadline or
                                                                                         6
                                           Case 4:20-cv-03120-YGR Document 8 Filed 10/30/20 Page 7 of 7




                                   1   to correct the aforementioned deficiencies outlined above will result in the dismissal of this

                                   2   action without prejudice.

                                   3          3. It is Plaintiff’s responsibility to prosecute this case. Plaintiff must keep the Court

                                   4   informed of any change of address and must comply with the Court’s orders in a timely fashion.

                                   5   Pursuant to Northern District Local Rule 3-11 a party proceeding pro se whose address changes

                                   6   while an action is pending must promptly file a notice of change of address specifying the new

                                   7   address. See L.R. 3-11(a). The Court may dismiss without prejudice a complaint when: (1) mail

                                   8   directed to the pro se party by the Court has been returned to the Court as not deliverable, and

                                   9   (2) the Court fails to receive within sixty days of this return a written communication from the pro

                                  10   se party indicating a current address. See L.R. 3-11(b).

                                  11          4. The Clerk shall send Plaintiff a blank civil rights form along with a copy of this Order.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: October 30, 2020

                                  14                                                    ______________________________________
                                                                                        YVONNE GONZALEZ ROGERS
                                  15                                                    United States District Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         7
